The Honorable W.J. "Bill" McCuen Secretary of State Office of Secretary of State State Capitol Little Rock, Arkansas 72201-1094
Dear Mr. McCuen:
This is in response to your November 4, 1987 correspondence regarding opinion No. 87-380 and the bank's surcharge in connection with Visa and Mastercard.
The proposed procedure would appear to be consistent with Opinion No. 87-380 in that all charges stemming from a taxpayer's use of Visa or Mastercard will be paid by the taxpayer and will not serve to reduce the franchise tax received by the State.  It may therefore be concluded that the problems noted in that opinion are not present in the process as described by the Secretary of State.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.